NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


KATHY CURRY,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3471
                                            )
WAL-MART STORES EAST, LP,                   )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Kathy Curry, pro se.

Thomas A. Valdez, Karen M. Shimonsky,
Jeremy J. Jacobs, and Albert Rodriguez of
Quintairos, Prieto, Wood & Boyer, Tampa,
for Appellee.




PER CURIAM.


             Affirmed.



NORTHCUT and LUCAS, JJ., and CASE, JAMES R., ASSOCIATE JUDGE, Concur.